                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION


JOSEPH LARRY MOREAU, JR.                               CIVIL ACTION NO. 6:18-00532

VERSUS                                                 JUDGE TERRY DOUGHTY

ST. LANDRY PARISH FIRE DISTRICT                        MAG. JUDGE WHITEHURST
NO. 3, ET AL.


                                               RULING

          This is a lawsuit filed by Plaintiff Joseph Larry Moreau, Jr. (“Moreau”) against St. Landry

Fire Protection District No. 3 (“District 3”) and the seven individual members of the Board of

Commissioners. Moreau brought suit pursuant to 42 U.S.C. § 1983, contending that his civil

rights were violated because he was terminated in retaliation for exercising his First Amendment

rights.

          Pending before the Court are several motions. Among those motions is Defendants’

Motion for Summary Judgment [Doc. No. 43]. Defendants move the Court to dismiss all claims

against them. In response to this motion, Moreau filed a Motion to Strike [Doc. No. 60]. Moreau

moves the Court to strike from the record “all evidence of, and all argument related to, the written

exchange between Moreau and his ex-sister-in-law, Candice Elkins, the secretary of the St. Landry

Parish Fire District No. 3’s Board of Commissioners.” Id.

          Defendants filed a Memorandum in Opposition to the Motion to Strike [Doc. No. 76].

          Moreau filed a reply memorandum [Doc. No. 80].

          For the following reasons, the Motion to Strike is DENIED.
I.     FACTS AND PROCEDURAL BACKGROUND

       On or about January 8, 2018, the Vermillion Parish School Board (“the School Board”)

held a meeting during which a Vermillion Parish school teacher attempted to question the members

about a potential raise for the superintendent. The School Board had a police officer remove the

teacher from the meeting. She was handcuffed and taken to jail.

       Moreau’s wife is a school teacher, and a friend of his commented on Moreau’s Facebook

page about the incident. Moreau responded as follows:

       [A]ll of this going on with this poor teacher being treated so unfairly makes one
       thing perfectly clear. . . These “boards” everywhere, ruled by good old boy politics
       need to be dissolved ASAP..!!         We have the same exact problem at our fire
       department . . . A board of clueless idiots making the decisions that affect many
       including the very employees that actually do the job.. It’s a joke . . [. . .]. I hope
       this teacher makes them pay...and pay big time.!!

[Doc. No. 1, ¶ 12].

       Two days later, on January 12, 2018, Candice Elkins (“Elkins”) saw the comment and

responded to it stating “ . . . that FD3 Board of clueless idiots is about to begin fighting for a

favorable outcome on that millage on March 24th . . . I’d say in the last year that board has made

quite a bit of progress!” [Doc. No. 43-1, p. 4, Moreau Depo., Exh. A, pp. 54-55; Exh. LM-17 to

Moreau Depo.]. Moreau deleted his comment from Facebook.

       Additionally, after Elkins’ initial comment, Moreua initiated a private Facebook message

exchange with her. [Doc. No. 43-1, p. 4, Moreau Depo., Exh. A, pp. 70-79, 82-88; Exh. LM-18

to Moreau Depo.].

       At the time of the Facebook comment and messages, Moreau was employed by District 3

in the classified civil service position of Fire Captain.

       Elkins made a complaint about the comments to Chief Rabalais, who requested authority

                                                   2
from the Board of Commissioners to open two employee disciplinary investigations. He did not

provide details, but the Board of Commissioners gave its approval.

       On January 23, 2018, Chief Rabalais notified Moreau in writing that he was being

investigated. Subsequent to the investigation, a pre-disciplinary hearing was set for March 20,

2018. Chief Rabalais did not provide copies of the private Facebook messages, but Elkins

provided them to the Board of Commissioners during the hearing.

       On March 20, 2018, the Board of Commissioners voted to terminate Moreau.

       On or about March 21, 2018, the Board of Commissioners notified Moreau that it had

terminated his employment with District 3 because of his “disparaging remarks” about the Board

of Commissioners on Facebook.

       Moreau filed this action on April 19, 2018.

       On July 12, 2019, Defendants filed a Motion for Summary Judgment and attached exhibits,

including the Facebook comments and private exchanges between Elkins and Moreau.

       On August 5, 2019, Moreau filed the instant Motion to Strike.

       On August 15, 2019, Defendants filed a Memorandum in Opposition.

       On August 23, 2019, Moreau filed a reply memorandum.

       The motion is now ripe.

II.    LAW AND ANALYSIS

       Moreau moves the Court to strike the so-called Moreau-Elkins exchange. Moreau

contends that the Court should not consider this exchange because

       Defendants did not notify Moreau that his discussion with Elkins violated the
       social media policy. They did not open an investigation into this speech. They
       did not notify Moreau that this speech violated the social media policy. They did
       not fire Moreau because of this speech. Nor did they raise this speech in their

                                               3
       Answers as a defense to Moreau’s claim.

[Doc. No. 60, p. 1]. Moreau, therefore, moves to strike all evidence of and all argument related

to the private Facebook exchange between Moreau and Elkins under Federal Rule of Civil

Procedure 12(f).

       Defendants respond that Moreau relies on the wrong standard. Regardless, Defendants

contend that the evidence should be considered by the Court because Moreau injected the

messages in the disciplinary proceedings against him, and the Board of Commissioners had and

considered the messages prior to terminating him. Defendants argue further that the messages

are relevant to context and content of Moreau’s speech and to the issue of dishonesty and the

reason for his termination. Finally, Defendants argue that the relevance substantially outweighs

any prejudice to Moreau.

       Moreau replies to Defendants’ opposition that the Court is not constrained by the cited

rule, and that his motion is proper. Moreau argues further that Defendants are bound by their

prior “admission” that they terminated his employment because of the Facebook post in “legally-

mandated writings” and, thus, they are “judicially estopped” from contending otherwise.

Moreau contends, finally, that Defendants’ context and content argument is “completely

disordered.”

       First, Defendants are correct that Rule 12(f) is inapplicable. Rule 12(f) authorizes the

Court to strike “from any pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f) (emphasis added). Motions to strike

should be made either before responding to the pleading or, if a response is not allowed, within

21 days after being served with the pleading. Id. A court may strike an insufficient pleading


                                                4
on its own initiative at any time. See Fed. R. Civ. P. 12(f)(1). Evidence submitted in support

of a motion for summary judgment does not constitute a pleading, and, therefore, Rule 12(f) is

inapplicable. See Pilgrim v. Trs. of Tufts College, 118 F.3d 864, 868 (1st Cir. 1997), abrogated

on other grounds by Crowley v. L.L. Bean, Inc., 303 F.3d 387 (1st Cir. 2002); Claridy v. The

City of Lake City, No. 3:13-CV-558-J-39PDB, 2014 WL 12656605, at *1 (M.D. Fla. Oct. 24,

2014) (“As a threshold matter, a motion to strike is not the appropriate vehicle for challenging

the admissibility of evidence submitted in connection with a motion for summary judgment.”);

Shah v. Chertoff, 2007 WL 2948362 at *5 (N.D. Tex. Oct. 10, 2007) (“Rule 12(f) . . . does not

apply to the instant situation because evidence submitted in support of a Rule 56 motion for

summary judgment is not considered a motion or pleading for purposes of Rule 12.”).1

         Moreau does not seek to challenge defenses or statements in an insufficient pleading.

Rather, he seeks to object to evidence in support of Defendants’ Motion for Summary Judgment.

Under Federal Rule of Civil Procedure 56(c)(2), “[a] party may object that the material cited to

support or dispute a fact cannot be presented in a form that would be admissible in evidence.”

         In this case, the heart of Moreau’s challenge is relevancy. He objects that the Court

should not consider this Facebook exchange (and that it should not be admitted at trial) because

it was not the basis of the Board of Commissioner’s decision and cannot not be considered after

the fact.

         Federal Rule of Evidence 401 provides that “[e]vidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.”


         1
          Although parties sometimes refer to a “motion to strike” testimony, evidence, or affidavits, such motions
are actually an objection to the contested material, not a motion to strike under Rule 12(f).
                                                         5
         This is not a civil service appeal. In this case, Moreau has two claims related to this

motion: that he was terminated in violation of the First Amendment for exercising his free

speech rights and that he was denied procedural due process.

         A plaintiff who asserts a First Amendment free-speech retaliation claim in the

employment context must establish four elements: “(1) [he] suffered an adverse employment

decision, (2) [his] speech involved a matter of public concern, (3) [his] interest in speaking

outweighed the governmental defendant’s interest in promoting efficiency, and (4) the

protected speech motivated the defendant’s conduct.” Kinney v. Weaver, 367 F.3d 337, 356 (5th

Cir.2004) (en banc) (citing Lukan v. N. Forest ISD, 183 F.3d 342, 346 (5th Cir. 1999)).2

Defendants contend that Moreau cannot meet his prima facie burden because his speech was a

matter of private, not public, concern. If an employee did not speak on a matter of public

concern, then “‘the employee has no First Amendment cause of action based on his or her

employer’s reaction to the speech.’” Lane v. Franks, 573 U.S. 228, 237 (2014) (quoting

Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)).

         To determine whether there are genuine issues of material fact for trial whether Moreau’s

speech was private or public, the Court must evaluate the context, form, and content of Moreau’s

speech. Contrary to Moreau’s arguments, the Court may consider the private messages when

such messages were provided to the Board of Commissioners prior to his termination, and where

they do provide evidence of the context of the post itself. “Whether an employee's speech



         2
          “If the plaintiff carries this burden, then the defendant must show, by a preponderance of the evidence, that
it would have taken the same action against the plaintiff even in the absence of the protected conduct.” Lukan, 183
F.3d at 346 (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 283-87 (1977); Brady v. Houston
Indep. Sch. Dist., 113 F.3d 1419, 1423 (5th Cir.1997)). Finally, a plaintiff can rebut the defendant’s showing with
evidence that its “ostensible explanation for the discharge is merely pretextual.” Coughlin v. Lee, 946 F.2d 1152,
1157 (5th Cir. 1991).
                                                          6
addresses a matter of public concern must be determined by the content, form, and context of a

given statement, as revealed by the whole record.” Salge v. Edna Indep. Sch. Dist., 411 F.3d

178, 186 (5th Cir. 2005) (citing Connick v. Myers, 461 U.S. 138, 147–48 (1983) (emphasis

added)). The requirements under Louisiana’s Civil Service Law simply do not control.

Supreme Court and Fifth Circuit law on First Amendment claims do, and under that precedent

this Court may consider the evidence.

       The Court finds that the Moreau-Elkins exchange is also relevant to Moreau’s procedural

due process claim. To establish a procedural due process claims, Moreau must demonstrate

that he was deprived of a liberty or property interest protected by the Fourteenth Amendment,

and that the process “‘relative to that deprivation’” was constitutionally deficient. Wilson v.

Birnberg, 667 F.3d 591, 601 (5th Cir. 2012) (quoting Welch v. Thompson, 20 F.3d 636, 639 (5th

Cir.1994)).   The Louisiana Constitution and Civil Service law are relevant to this inquiry

because property interests do not derive from the United States Constitution, but are “grounded

in state law.” Woodard v. Andrus, 419 F.3d 348, 353 (5th Cir. 2005) (internal quotation marks

omitted). It is undisputed that Moreau had a property interest in continued employment as

provided by the Louisiana Constitution and Civil Service Law, and, thus, he is entitled to

procedural due process. Outside of that determination, however, state law is again irrelevant, or,

at best, merely persuasive. The Court looks to federal constitutional law to determine if there

are genuine issues of material fact for trial whether Defendants provided Moreau with the

required procedural due process.

       While neither Moreau nor Chief Rabalais provided the Facebook private message

exchange between Moreau and Elkins to the Board of Commissioners, Elkins gave a copy of the


                                                 7
exchange to each Commissioner prior to the start of the hearing. Therefore, contrary to

Moreau’s argument, the facts show that those messages were available to the Board of

Commissioners prior to their decision and are part of the evidence that the Court must examine

to determine whether summary judgment should or should not be rendered on this claim, as well.

       Accordingly, for these reasons, the Court finds that Defendants’ evidence of the Moreau-

Elkins private message exchange is relevant, and the Court will not exclude this evidence. The

Court will, however, consider Moreau’s arguments as to the effect (or lack of effect) of such

evidence in ruling on the Motion for Summary Judgment [Doc. No. 43].

III.   CONCLUSION

       For the foregoing reasons, Moreau’s Motion to Strike [Doc. No. 60] is DENIED.

       MONROE, LOUISIANA, this 23rd day of August, 2019.




                                                          TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                                8
